         Case 1:20-cr-00135-JMF Document 151 Filed 06/19/20 Page 1 of 2



                      LAW OFFICES OF JAMES R. DEVITA, PLLC
                                    81 MAIN STREET, SUITE 504
                                WHITE PLAINS, NEW YORK 10601-1719
                                          (914) 328-5000
                                        FAX (914) 946-5906
                                 E-Mail: jdevita@jamesrdevitalaw.com
                                                                                         —
                                                                               NEW YORK CITY OFFICE:
                                                                               217 BROADWAY, SUITE 707
                                                                               NEW YORK, NY 10007
                                                                               (212) 619-3730



                                                             Application GRANTED. The Clerk of Court is
                                      June 19, 2020          directed to terminate Doc. #150.

                                                                             SO ORDERED.
VIA ECF
Honorable Jesse M. Furman
United States District Judge for the Southern District of New York
                                                                             June 19, 2020
United States Courthouse
40 Centre St.
New York, New York 10007

       Re: United States v. Alexander Arguedas, et al. (Davonte Brown), 20 Cr. 135 (JMF)

Dear Judge Furman:

        I am counsel to defendant Davonte Brown in the above referenced matter. At a
telephonic conference on April 30, 2020, confirmed in an Order entered on May 1, the Court
granted, in part, the government’s motion to revoke my client’s bail and for his pretrial detention,
but also made a finding that “there is a "compelling reason" justifying Defendant's ‘temporary
release’ under the existing terms and conditions” pursuant to 18 U.S.C. § 3142(i). The Court
directed that Mr. Brown surrender to the United States Marshal at the United States Courthouse
at 500 Pearl St., New York, N.Y. by 2 p.m. on June 29, 2020 “unless the Court finds prior to that
date — pursuant to a letter motion filed by Defendant — that ‘compelling’ reasons still exist to
extend the Defendant’s release.” I am writing to request that Your Honor extend the period of
temporary release for Mr. Brown though September 1, 2020 because the “compelling reasons”
for that temporary release still exist. As Your Honor found as recently as June 8, 2020, in
connection with a similar application by co-defendant Jacobb Padin:

       Although conditions in New York City have indeed improved, the COVID-19 pandemic
       remains a grave risk - particularly to those detained in jails and prisons. The
       Government's argument to the contrary is belied by the restrictions imposed by the
       Bureau of Prisons at this time (not to mention the small number of tests administered to
       inmates at the MDC and MCC).

Docket No. 140.
         Case 1:20-cr-00135-JMF Document 151 Filed 06/19/20 Page 2 of 2
Hon. Jesse M. Furman                                                                 June 19, 2020


        I have consulted Pretrial Services Officer Joshua Rothman in connection with this
motion. He advises me that Mr. Brown has been compliant with the terms of his home
incarceration, and that Pretrial Services takes no position on this application. Assistant United
States Attorney Andrew Chan advised me that the government opposes the application.

                                              Respectfully submitted,

                                              s/ James R. DeVita
                                              James R. DeVita


cc:    Assistant United States Attorney Andrew Chan (by ECF)
       All counsel (by ECF)
       United States Pretrial Services Officer Joshua Rothman (by email)




                                                 2
